DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 14, 16-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claims 11 and 17 recite the limitation "the OS" in the last line of each claim.  There is insufficient antecedent basis for this limitation in the claims. More specifically, there are two OSes previously referred to (i.e., the host OS and the guest OSes). Accordingly, it is unclear as to which specific OS the claim language is referring to.
All claims that are not specifically addressed are rejected due to a dependency. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Muralidhar et al. (“Muralidhar”) (U.S. Patent Application Publication Number 2012/0102348) and Jeyaseelan et al. (“Jeyaseelan”) (U.S. Patent Application Publication Number 2009/0327774).
Regarding Claim 1, Muralidhar discloses at least one non-transitory computer-readable medium (CRM) (paragraph 0029) having stored there in a plurality of instructions to cause a computing device, in response to execution of the instructions, to operate a link power management (LPM) manager (Figure 1, item 16, paragraph 0016) for a bus master (Figure 3, item 44) of a host operating system (OS) (Figure 1, item 12a) of the computing device, to: 
receive a LPM state notifier (Figure 1, item 14b; i.e., a power state change request) from a first guest OS (Figure 1, item 12b) or container of the host OS requesting suspension of a USB device  (Figure 3, items 58 and 66-68, paragraphs 0015-0016, 0026, and 0028; i.e., the controlled devices may include a USB SSD 58) or function of the computing device, the computing device having a plurality of USB device or functions (i.e., although the reference only states that the SSD 58 is a USB device, it would have been obvious to one of ordinary skill in the art to use the USB standard for other connected devices such as 
in response to the receipt, conditionally suspend the first USB device or function if no other guest OS or container of the host OS is using the first USB device or function (Figure 1, item 18, paragraph 0016).
Muralidhar does not expressly disclose wherein the LPM manager is a Universal Serial Bus (USB) LPM manager for a USB bus master of the host operating system.
In the same field of endeavor (e.g., power control techniques), Jeyaseelan teaches wherein the LPM manager is a Universal Serial Bus (USB) LPM manager for a USB bus master of the host operating system (Figure 3, item 314, paragraphs 0041 and 0049).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Jeyaseelan’s teachings of power control techniques with the teachings of Muralidhar, for the purpose of providing link management in accordance with the USB standard for the USB device or functions.

Regarding Claim 2, Muralidhar discloses wherein to conditionally suspend the first USB device or function or function includes to determine whether any other guest OS or container of the host OS is using the first USB device or function (paragraph 0016).

Regarding Claim 10, Muralidhar discloses wherein the plurality of USB devices or functions are USB devices or functions of different types or of different USB versions (paragraph 0026; i.e., although the reference only states that the SSD 58 is a USB device, it would have been obvious to one of ordinary skill in the art to use the USB standard for other connected devices such as items 56, 60, 64, 66, and 68).
Regarding Claim 17, Muralidhar discloses a computing platform, comprising: 
one or more processors (Figure 3, item 44);
non-volatile storage (Figure 3, item 58); 
a plurality of universal serial bus (USB) devices or functions (paragraph 0026; i.e., although the reference only states that the SSD 58 is a USB device, it would have been obvious to one of ordinary skill in the art to use the USB standard for other connected devices such as items 56, 60, 64, 66, and 68); and
one or more buses to which the one or more processors, non-volatile storage, and the plurality of USB ports are coupled, including a USB (paragraph 0026); and
a host operating system (OS) (Figure 1, item 12a) having a master (Figure 3, item 44);
wherein the host OS is configured to host a plurality of guest OSes or containers, and the master is configured to facilitate shared use of the USB devices or functions by the plurality of guest OSes or containers (paragraph 0015); and
wherein the master of the host OS includes a link power management (LPM) manager (Figure 1, item 16, paragraph 0016) to manage power consumption of the USB device or functions, and wherein the LPM manager suspends a USB device or function only when it is not used by any one of the OSes or containers (paragraph 0016).
Muralidhar does not expressly disclose wherein the LPM manager is a Universal Serial Bus (USB) LPM manager for a USB bus master of the host operating system.
In the same field of endeavor, Jeyaseelan teaches wherein the LPM manager is a Universal Serial Bus (USB) LPM manager for a USB bus master of the host operating system (Figure 3, item 314, paragraphs 0041 and 0049).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 17.

Regarding Claim 23, Muralidhar discloses wherein the plurality of guest OSes or containers are containers (paragraph 0012).

Claims 3-5 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Muralidhar and Jeyaseelan as applied to Claims 1 and 17, and further in view of Ramakrishnan Nair (“Nair”) (U.S. Patent Application Publication Number 2014/0173600).
Regarding Claim 3, Nair teaches wherein on suspension of the first USB device or function, the LPM manager is to further broadcast the suspension of the first USB device or function to all guest OSes or containers of the host OS (paragraph 0069).

Regarding Claim 4, Nair teaches wherein the LPM manager is further to: receive another USB LPM state notifier from a second guest OS or container of the host OS, after the first USB device or function has been suspended (paragraph 0064), to use the suspended first USB device or function; and in response to the other USB LPM state notifier to use the suspended first USB device or function, resume the first USB device or function, and on resumption, issue a USB broadcast event about the resumption of the first USB device or function to all guest OSes of the host OS (paragraph 0069).

Regarding Claim 5, Nair teaches wherein the guest OSes or containers are guest containers, and the first guest OS is a first container (paragraph 0064).

Regarding Claim 18, Nair teaches wherein the USB LPM manager is arranged to receive a USB LPM state notifier from a first of the plurality of guest OSes or containers requesting suspension of a first link of the plurality of USB device or functions, when the first guest OS or container no longer uses the first link; and in response to the USB LPM state notifier, the USB LPM manager is to conditionally 

Regarding Claim 19, Nair teaches wherein to conditionally suspend the first USB link includes to determine whether any other guest OS or container of the host OS is using the first USB link (paragraph 064).

Regarding Claim 20, Nair teaches wherein on suspension of the first USB link, the USB LPM manager is to further issue a USB broadcast event on the suspension of the first USB link to all guest OSes or containers of the host OS (paragraph 0069).

Regarding Claim 21, Nair teaches wherein the USB LPM manager is arranged to receive a USB LPM state notifier from a first of the plurality of guest OSes or containers of the host OS, after the first USB device or function has been suspended, to use the suspended first USB device or function; and in response to the request to use the suspended first USB device or function, resume the first USB device or function, and on resumption, issue a USB broadcast the resumption of the first USB device or function to all guest OSes or containers of the host OS (paragraph 0069).

Claims 11, 14, 16, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Muralidhar, Jeyaseelan, and Nair.
Regarding Claim 11, Muralidhar discloses at least one non-transitory computer-readable medium (CRM) having stored there in a plurality of instructions to cause a computing device, in response to execution of the instructions, to operate a link power management (LPM) manager (Figure 
receive a LPM state notifier (Figure 1, item 14b; i.e., a power state change request) from a first guest OS (Figure 1, item 12b) or container of the host OS requesting usage of a first USB device (Figure 3, items 58 and 66-68, paragraphs 0015-0016, 0026, and 0028; i.e., the controlled devices may include a USB SSD 58) or function that has been suspended (paragraph 0016; i.e., the OS 12a may request to power up a device that was previously powered down), the computing device having a plurality of USB devices (i.e., although the reference only states that the SSD 58 is a USB device, it would have been obvious to one of ordinary skill in the art to use the USB standard for other connected devices such as items 56, 60, 64, 66, and 68) or functions, including the first USB device or function for shared use by a plurality of guest OSes or containers of the host OS, including the first guest OS or container (paragraph 0015); and 
in response to the request to use the suspended first USB device or function, resume the first USB device or function (paragraph 0016).
Muralidhar does not expressly disclose wherein the LPM manager is a Universal Serial Bus (USB) LPM manager for a USB bus master of the host operating system; and
on resumption, issue a USB broadcast event on the resumption of the first USB device or function to all guest OSes or containers of the OS.
In the same field of endeavor (e.g., power control techniques), Jeyaseelan teaches wherein the LPM manager is a Universal Serial Bus (USB) LPM manager for a USB bus master of the host operating system (Figure 3, item 314, paragraphs 0041 and 0049).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Jeyaseelan’s teachings of power control techniques with the 
Also n the same field of endeavor (i.e., power control in virtualized environment), Nair teaches on resumption (paragraph 0064), issue a USB broadcast event on the resumption of the first USB device or function to all guest OSes or containers of the OS (paragraph 0069).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Nair's teachings of power control in a virtualized environment with the teachings of Muralidhar, for the purpose of allowing the various guest operating systems to access all of the peripheral devices connected to the computer.

Regarding Claim 14, Muralidhar discloses wherein the plurality of guest OSes or containers are containers (Figure 1, items 12).

Regarding Claim 16, Muralidhar discloses wherein the plurality of USB devices or functions are USB devices or functions of different types or of different USB versions (paragraph 0026; i.e., although the reference only states that the SSD 58 is a USB device, it would have been obvious to one of ordinary skill in the art to use the USB standard for other connected devices such as items 56, 60, 64, 66, and 68).

Regarding Claim 24, Muralidhar discloses a method for managing power consumption of shared universal serial bus (USB) devices or functions, comprising:
receiving, by a link power management (LPM) manager (Figure 1, item 16) of a bus master of a host operating system (OS), a LPM state notifier (Figure 1, item 14b) from a first of a plurality of guest OSes (Figure 1, item 12b) or containers of the host OS to request suspension a first link of a first of the shared USB device or functions (paragraph 0016);

on determining that the first link of the first shared USB device or function is not used by any of the guest OSes or containers, causing, by the LPM manager, the first link of the first shared USB device to be suspended (paragraph 0016).
Muralidhar does not expressly disclose wherein the LPM manager is a Universal Serial Bus (USB) LPM manager for a USB bus master of the host operating system; and
on suspension of the first link of the first shared USB device or function, issuing a broadcast event, by the LPM manager, to all guest OSes or containers of the host OS.
In the same field of endeavor, Jeyaseelan teaches wherein the LPM manager is a Universal Serial Bus (USB) LPM manager for a USB bus master of the host operating system (Figure 3, item 314, paragraphs 0041 and 0049).
Also in the same field of endeavor, Nair teaches on suspension of the first link of the first shared USB device (paragraph 0064) or function, issuing a broadcast event, by the LPM manager, to all guest OSes or containers of the host OS (paragraph 0069).
The motivation discussed above with regards to Claim 11 applies equally as well to Claim 24.

Regarding Claim 25, Nair teaches receiving, by the LPM manager of the host OS, a request from a second of the plurality of guest OSes or containers to resume the suspended first link of the first shared USB device or function; resuming, by the LPM manager, the suspended first link of the first shared USB device or function; and on resumption of the first link of the first shared USB device or function, issuing a broadcast event on the resumption, by the LPM manager, all guest OSes or containers of the host OS (paragraph 0069).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 2/9/21 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues “Muralidhar does not teach or suggest the ‘host OS’ as having this ability, let alone the ability being provided to the ‘USB LPM manager’ of the ‘Bus Master,’ of the ‘host OS.’” Response, page 9. However, it would have been within the level of one of ordinary skill in the art to incorporate the argued functions into the host OS, since it has been held that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. See MPEP § 2144.04(V)(B) (citing In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Accordingly, Applicant’s argument is not persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185